Case: 10-60100 Document: 00511381505 Page: 1 Date Filed: 02/14/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 14, 2011
                                     No. 10-60100
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

LAWRENCE DOMINGO RILEY,

                                                   Plaintiff-Appellant

v.

HEALTH ASSURANCE, L.L.C.; PAT OLSEN, ADM/MED; HARRISON
COUNTY, MISSISSIPPI,

                                                   Defendants-Appellees


                    Appeal from the United States District Court
                      for the Southern District of Mississippi
                              USDC No. 1:09-CV-201


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
       Lawrence Domingo Riley, Mississippi prisoner # 45204, filed the instant
42 U.S.C. § 1983 suit to seek redress for alleged deliberate indifference to
deliberate medical needs that occurred when he was a pretrial detainee. The
magistrate judge granted the defendants’ motions for summary judgment and
dismissed the suit. In this appeal, Riley insists that his rights were violated
because more than three weeks passed between the day when he fell in the


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-60100 Document: 00511381505 Page: 2 Date Filed: 02/14/2011

                                 No. 10-60100

shower and hurt his back and the day when he saw a doctor. Additionally, he
contends that defendant Olsen infringed his rights by denying him medication.
He moves this court to supplement the record on appeal with medical records
that were not presented to the magistrate judge.
      We review the grant of a motion for summary judgment de novo. Dillon
v. Rogers, 596 F.3d 260, 266 (5th Cir. 2010). A prisoner raises a viable claim of
deliberate indifference to medical needs by showing that an official “knows of
and disregards an excessive risk to [his] health or safety.” Farmer v. Brennan,
511 U.S. 825, 837 (1994); Gobert v. Caldwell, 463 F.3d 339, 346 (5th Cir. 2006).
      Our review of the record and Riley’s brief shows no error in the magistrate
judge’s decision. Rather, this review shows only that Riley disagrees with the
treatment he was given, which is insufficient to show deliberate indifference to
serious medical needs. See Gobert, 463 F.3d at 346; Domino v. Texas Dep’t of
Criminal Justice, 239 F.3d 752, 756 (5th Cir. 2001).
      The judgment is AFFIRMED, and Riley’s motion to supplement the record
is DENIED.




                                       2